Title: To Thomas Jefferson from William Cooke, 13 May 1801
From: Cooke, William
To: Jefferson, Thomas


               
                  Charleston May 13th 1801.
               
               If the above recommendation is such as entitles the Subscriber to the Notice & Confidence of the President of the United States,—He begs leave to inform him; that he now makes an offer of his Services to his Country.—He laments that they were once solicited, when it was not in his power to afford them.—Should they again be thought of—they will be afforded Zealously & faithfully.—with every sentiment of respect for your Person, & wish for the happiness & prosperity of your administration, I remain most respectfully
               Your Mo. obedt. Servant
               
                  
                     Wm: Cooke
                  
               
            